 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is made and entered into as of the
18th day of January 2007 by and between CLAIRE’S STORES, INC., a Florida
corporation (the “Company”), and IRA KAPLAN (the “Executive”).
RECITALS
     A. The Executive is currently employed as the Chief Financial Officer of
the Company.
     B. The Executive possesses intimate knowledge of the business and affairs
of the Company, its policies, methods and personnel.
     C. The Board of Directors of the Company (the “Board”) recognizes that the
Executive’s talents and abilities are unique and that the Executive has been
integral to the growth and success of the Company, and desires to assure the
Company of the Executive’s continued employment and to compensate him therefor.
     D. The Board also recognizes that, in addition to the foregoing, the
network of contacts among suppliers and wholesalers that has been established
and maintained by the Executive (the “Network”) is also a unique asset that has
been integral to the growth and success of the Company, and desires to assure
the Company that the Executive will not compete with the Company in the
foreseeable future.
     E. The Board has determined that this Agreement will reinforce and
encourage the Executive’s continued attention and dedication to the Company and
benefit the Company.
     F. The Executive is willing to make his services available to the Company
on the terms and conditions hereinafter set forth, and the Company is willing to
make payments and provide benefits to the Executive on the terms and conditions
hereinafter set forth.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth herein, the parties agree as follows:
ARTICLE I.
EMPLOYMENT
     1.1. Employment and Term. The Company hereby agrees to employ the Executive
and the Executive hereby agrees to serve the Company on the terms and conditions
set forth herein.
     1.2. Duties of Executive. During the Term of Employment under this
Agreement, the Executive shall continue to serve as Chief Financial Officer of
the Company and shall faithfully and diligently perform all services as may be
assigned to him by the Co-Chairmen of the Board, or either of them (provided
that, such services shall not materially differ from the services currently
provided by the Executive), and shall exercise such power and have such
authority as may from time to time be delegated to him by the Co-Chairmen of the
Board, or either of them.

 



--------------------------------------------------------------------------------



 



The Executive shall report directly to the Co-Chairmen of the Board. The
Executive shall devote his full time and attention to the business and affairs
of the Company, render such services to the best of his ability, and use his
best efforts to promote the interests of the Company. Notwithstanding the
foregoing or any other provision of this Agreement, it shall not be a breach or
violation of this Agreement for the Executive to (i) serve on corporate, civic
or charitable boards or committees, (ii) deliver lectures or fulfill speaking
engagements, or (iii) manage personal investments, so long as such activities do
not significantly interfere with or significantly detract from the performance
of the Executive’s responsibilities to the Company in accordance with this
Agreement. The restrictions in the foregoing sentence shall not apply to the
Executive’s ownership of common stock of the Company or the acquisition by the
Executive, solely as an investment, of securities of any issuer that is
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended, and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the National Association of
Securities Dealers Automated Quotations System, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control of, more
than five percent of any class of capital stock of such corporation.
ARTICLE II.
TERM OF EMPLOYMENT
     2.1. In General. The Term of Employment under this Agreement, and the
employment of the Executive hereunder (including any renewal periods hereof, the
“Term of Employment”), shall commence as of the date first set forth above (the
“Commencement Date”) and shall terminate upon the earlier of (a) January 31,
2008, or (b) the date on which the employment of the Executive is terminated
pursuant to and in accordance with Article V hereof. Except as provided in
Section 2.2.1 of this Article, below, the Term of Employment hereunder shall be
renewed automatically for successive periods of one (1) year, unless either the
Company or the Executive elects not to renew such term by giving written notice
to the other thereof at least one hundred eighty (180) days prior to the
Expiration Date (as defined herein). For purposes hereof, the date on which the
Term of Employment under this Agreement shall terminate is sometimes referred to
herein as the “Termination Date”, and the date on which the Term of Employment
shall expire or would have expired absent an earlier termination pursuant to
Article V hereof is sometimes referred to herein as the “Expiration Date.”
     2.2. Change in Control of Company.
     2.2.1. Renewal of Agreement. In the event that a Change in Control of the
Company (as defined in Subsection 2.2.2 of this Article, below) shall occur
during the Term of Employment, this Agreement shall automatically be renewed for
a term of three (3) years commencing on the date on which the Change in Control
of the Company becomes effective.
     2.2.2. Definition. For purposes of this Agreement, the term “Change in
Control” shall mean a “Change in Control” as defined in the Company’s Amended
and Restated 2005 Incentive Compensation Plan, as in effect on the date hereof.

2



--------------------------------------------------------------------------------



 



ARTICLE III.
COMPENSATION
     3.1. Base Salary. The Executive’s current base salary at the annual rate of
Five Hundred Thousand Dollars ($500,000) shall be increased to Five Hundred
Fifteen Thousand Dollars ($515,000) as of February 1, 2007 (as increased from
time to time, the “Base Salary”), with such Base Salary payable in installments
consistent with the Company’s normal payroll schedule. The Base Salary shall be
reviewed on an annual basis during the Term of Employment, with the first review
occurring on or before the first anniversary of the Commencement Date. The Base
Salary shall increase annually by no less than 3%.
     3.2. Bonuses: Incentive Compensation. For each fiscal year during the Term
of Employment, the Executive shall be eligible to receive additional
compensation (the “Incentive Compensation”) of up to 150% of Base Salary, based
on achievement of performance criteria. As used herein, the term “Incentive
Compensation” shall include the portion of any annual incentive compensation
award that is earned by the Executive in respect of a fiscal year (including the
portion of any such award that is deferred by the Executive), but such term
shall not include any Company “matching” contributions with respect to the
deferred portion of any annual bonus award. The performance criteria for fiscal
year 2007 have been established by a committee of the Board and provided to the
Executive. The performance criteria for the remaining fiscal years during the
Term of Employment shall be established each year within 90 days of the
beginning of the applicable fiscal year by a committee of the Board.
     3.3. Long Term Incentives. For each fiscal year during the Term of
Employment, the Company shall provide the Executive with a long term incentive
opportunity through the grant of stock options, restricted stock, performance
based stock or other similar long term incentives (each such annual grant, a
“Long Term Incentive Grant”) under a plan established by the Company for the
benefit of the Executive and other senior management of the Company (each, a
“Long Term Incentive Plan”). Any Long Term Incentive Grant shall be reflected in
an agreement entered into between the Company and the Executive and shall be
subject to the terms of the Long Term Incentive Plan and agreement pursuant to
which such Long Term Incentive Grant is made, and shall be subject to
achievement of performance criteria to be established by a committee of the
Board within ninety (90) days of the beginning of each fiscal year (the
“Performance Goals”), except in the case of stock option grants or any long term
awards intended to vest solely based on the passage of time. The Performance
Goals shall not be any more stringent than the criteria for the award of long
term incentives to senior management of the Company in general. The Executive
acknowledges that Company has provided him with the Long Term Incentive Grant on
account of fiscal year 2007 pursuant to the 2005 Incentive Compensation Plan and
the performance criteria relating thereto have been established by a committee
of the Board and provided to the Executive. In addition to the Long Term
Incentive Grants described above, the Company may (but shall not be obligated
to) during the Term of Employment provide the Executive with other incentive
compensation based upon external competitiveness, internal equity and the degree
of difficulty in attaining target performance levels.

3



--------------------------------------------------------------------------------



 



ARTICLE IV.
EXPENSE REIMBURSEMENT AND OTHER BENEFITS
     4.1. Reimbursement of Expenses. Upon the submission of proper
substantiation by the Executive, and subject to such rules and guidelines as the
Company may from time to time adopt with respect to the reimbursement of
expenses of executive personnel, the Company shall reimburse the Executive for
all reasonable expenses actually paid or incurred by the Executive during the
Term of Employment in the course of and pursuant to the business of the Company.
The Executive shall account to the Company in writing for all expenses for which
reimbursement is sought and shall supply to the Company copies of all relevant
invoices, receipts or other evidence reasonably requested by the Company.
     4.2. Compensation/Benefit Programs. During the Term of Employment, the
Executive shall be entitled to participate in all medical, dental,
hospitalization, accidental death and dismemberment, disability, travel and life
insurance plans, and any and all other plans as are presently and hereinafter
generally offered by the Company to its executive personnel (other than those
that may be offered by the Company to its Co-Chairmen (or either of them) and
not to other executive personnel), including savings, pension, profit-sharing
and deferred compensation plans, subject to the general eligibility and
participation provisions set forth in such plans.
     4.3. Working Facilities. During the Term of Employment, the Company shall
furnish the Executive with an office, secretarial help and such other facilities
and services suitable to his position and adequate for the performance of his
duties hereunder in Pembroke Pines, Florida (or such other city within Broward
County, Florida in which the Company may, from time to time, maintain its
executive office). The office and staff provided to the Executive during the
Term of Employment shall be consistent with those provided to the Executive
prior to the Commencement Date hereof.
     4.4. Vacation Benefits. Executive shall be entitled to five (5) weeks of
paid vacation each fiscal year during the Term of Employment, to be taken at
such times as shall be approved by the Company’s Co-Chairmen (or either of
them), provided that no vacation time shall significantly interfere with the
duties required to be rendered by Executive hereunder. The Executive may carry
forward up to two (2) weeks of vacation which accrues but is unused in any
fiscal year into the next succeeding fiscal year (but any such vacation carried
forward from any fiscal year that is not used in the next succeeding fiscal year
shall lapse). Except as and to the extent otherwise expressly set forth in this
Agreement, the Executive shall have no right to receive payment of any
compensation on account of any vacation which accrues but is unused in any
fiscal year. As soon as practicable on or after the date of this Agreement, the
Company shall pay to the Executive a lump sum cash amount of $224,000 in full
satisfaction of all of the Executive’s accrued vacation benefits through the
date of this Agreement.
ARTICLE V.
TERMINATION
     5.1. Termination for Cause. The Company shall at all times have the right,
upon written notice to the Executive, to terminate the Term of Employment, for
Cause as defined below. For purposes of this Agreement, the term “Cause” shall
mean (i) an action or omission of the Executive during the Term of Employment
which constitutes a willful and material breach

4



--------------------------------------------------------------------------------



 



of, or willful and material failure or refusal (other than by reason of his
disability or incapacity) to perform his duties under this Agreement which is
not cured within fifteen (15) days after receipt by the Executive of written
notice of same, (ii) fraud, embezzlement, misappropriation of funds or breach of
trust in connection with his services hereunder during the Term of Employment,
(iii) the conviction of, or pleading guilty or nolo contendere by, the Executive
of any felony during the Term of Employment, or (iv) gross negligence or
intentional acts during the Term of Employment, including, without limitation,
immoral or disreputable conduct, that could reasonably be expected to result in
material damage to the business or reputation of the Company. Any termination
for Cause shall be made by notice in writing to the Executive, which notice
shall set forth in reasonable detail all acts or omissions upon which the
Company is relying for such termination. The Executive shall have the right to
address the Board regarding the acts set forth in the notice of termination.
Upon any termination pursuant to this Section 5.1: (a) the Company shall, within
fifteen (15) days of the Termination Date, pay to the Executive: any earned but
unpaid Base Salary through the Termination Date; (b) the portion of any Long
Term Incentive Grants that have not vested or which shall remain subject to any
restrictions or performance criteria as of the Termination Date shall terminate,
and (c) any stock options previously granted to him which are not vested as of
the Termination Date shall terminate and be of no further force and effect
(unless otherwise provided in the plan or agreement pursuant to which such stock
options were granted). Upon any termination effected and compensated pursuant to
this Section 5.1, the Company shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
Termination Date, subject to the provisions of Section 4.1 of this Agreement).
     5.2. Disability. In the event that, due to the physical or mental
disability or illness of the Executive, the Executive shall be unable to perform
the essential functions of his position for a period of one hundred eighty
(180) consecutive days or for one hundred eighty (180) days, whether or not
consecutive, in any twelve (12) month period, the Company shall have the option,
in accordance with applicable law, to terminate the Term of Employment upon
written notice to the Executive. Whether the Executive is subject to a
“disability” and whether the disability substantially impairs the Executive’s
ability to perform the essential functions of his position under this Agreement
shall be determined by the decision of a medical specialist selected by the
Company and the Executive (or the Executive’s legal representative if the
Executive is incapable of making such determination). Upon termination pursuant
to this Section 5.2: (a) the Company shall, within fifteen (15) days of the
Termination Date, pay to the Executive (i) the greater of any earned but unpaid
Base Salary through the Termination Date, or an amount equal to the disability
benefits payable to the Executive for the period of time during which the unpaid
Base Salary accrued (in the later case, net of any portion thereof that shall
have been paid or is payable by any third party insurance company, pursuant to a
policy, the premiums for which were paid by the Company) and any Incentive
Compensation earned but unpaid as of the Termination Date for any previously
completed fiscal year of the Company; (ii) the Incentive Compensation described
in the “Bonuses: Incentive Compensation” section of this Agreement, above, for
the fiscal year in which the Termination Date occurs, pro-rated through the
Termination Date (the annual amount to be pro-rated under this part (ii) shall
be the average annual amount of Incentive Compensation earned by the Executive
in respect of the three (3) prior fiscal years); and (iii) payment for unused
vacation days that have been carried forward from the fiscal year preceding the
fiscal year in which the Termination Date occurs in accordance with the terms of
this Agreement and any unused vacation days which have accrued during the fiscal
year in which the

5



--------------------------------------------------------------------------------



 



Termination Date occurs (prorated for that portion of the fiscal year which
occurs prior to the Termination Date); (b) the portion of any Long Term
Incentive Grants that have not vested as of the Termination Date shall vest, any
restrictions on any Long Term Incentive Grants that have not yet lapsed shall
lapse and any performance criteria relating to any Long Term Incentive Grants
shall be deemed to have been satisfied in full such that all performance-based
Long Term Incentive Grants that would otherwise be phased in over annual
increments for periods continuing after the Termination Date shall instead be
completely phased in as of the Termination Date on the basis of deemed “plan”
level performance achievement, (c) the Executive shall have one (1) year
following the Termination Date to exercise any and all stock options previously
granted to him (unless otherwise provided in the plan or agreement pursuant to
which such stock options were granted, and provided further that no stock option
shall remain exercisable beyond its expiration date or beyond the date after
which the Executive would be subject to additional taxation under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”)), and (d) the
Company shall continue to provide the Executive with the benefits he was
receiving under Section 4.2 hereof (the “Benefits”) for twelve (12) months
following the Termination Date, in the manner and at such times as the Benefits
otherwise would have been payable or provided to the Executive.** Upon any
termination effected and compensated pursuant to this Section 5.2, the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the Termination Date, subject,
however to the provisions of Section 4.1).
     5.3. Death. Upon the death of the Executive during the Term of Employment:
(a) the Company shall, within fifteen (15) days of the Termination Date, pay to
the Executive’s estate (i) the amount of any earned but unpaid Base Salary
through the Termination Date and any Incentive Compensation earned but unpaid as
of the Termination Date for any previously completed fiscal year of the Company,
(ii) the Incentive Compensation described in the “Bonuses: Incentive
Compensation” section of this Agreement, above, for the fiscal year in which the
Termination Date occurs, which amount shall be pro-rated through the Termination
Date (the annual amount to be pro-rated under this part (ii) shall be the
average annual amount of Incentive Compensation earned by the Executive in
respect of the three (3) prior fiscal years), and (iii) payment for unused
vacation days that have been carried forward from the fiscal year preceding the
fiscal year in which the Termination Date occurs in accordance with the terms of
this Agreement and any unused vacation days which have accrued during the fiscal
year in which the Termination Date occurs (prorated for that portion of the
fiscal year which occurs prior to the Termination Date); (b) the portion of any
Long Term Incentive Grants that have not vested as of
 

**   To the extent that contributions by the Company for the benefit of the
Executive to any savings, pension, profit-sharing and/or deferred compensation
plan (a “Compensation Plan Benefit”) would not be allowed to continue under the
Internal Revenue Code or the plan documents by reason of the termination of the
Executive’s employment pursuant to Section 5.2, 5.3, 5.4, 5.5 or 5.6. of this
Agreement, the Company shall pay the Executive cash equal to the value of the
Compensation Plan Benefit that otherwise would have accrued for the Executive’s
benefit under the plan, for the period during which said Compensation Benefit
could not be provided under the plan, said cash payments to be made within
45 days after the end of the calendar year for which such contribution would
have been made or would have accrued. Additionally, to the extent that any
insurance Benefit to which the Executive is entitled pursuant to Section 4.2. of
this Agreement, above, would not be allowed to continue by reason of the
termination of the Executive’s employment pursuant to Section 5.2, 5.3, 5.4, 5.5
or 5.6. of this Agreement, the Company shall provide such coverage (or coverage
substantially similar thereto) to the Executive, either through individual
insurance coverage or from a commercial insurance carrier, and the Company shall
maintain such coverage in effect for the period of time designated in
Section 5.2., 5.3, 5.4, 5.5 or 5.6. of this Agreement, as the case may be.

6



--------------------------------------------------------------------------------



 



the Termination Date shall vest, any restrictions on any Long Term Incentive
Grants that have not yet lapsed shall lapse and any performance criteria
relating to any Long Term Incentive Grants shall be deemed to have been
satisfied in full such that all performance-based Long Term Incentive Grants
that would otherwise be phased in over annual increments for periods continuing
after the Termination Date shall instead be completely phased in as of the
Termination Date on the basis of deemed “plan” level performance achievement,
and (c) the Executive’s estate shall have one (1) year following the Termination
Date to exercise any and all stock options previously granted to the Executive
(unless otherwise provided in the plan or agreement pursuant to which such stock
options were granted, and provided further that no stock option shall remain
exercisable beyond its expiration date or beyond the date after which the
Executive would be subject to additional taxation under Section 409A of the
Code). Upon any termination effected and compensated pursuant to this
Section 5.3, the Company shall have no further liability hereunder (other than
for reimbursement for reasonable business expenses incurred prior to the date of
the Executive’s death, subject, however to the provisions of Section 4.1).
     5.4. Termination Without Cause.
     5.4.1. Termination; Notice Period. Except as provided in Section 5.6., the
Company shall have the right to terminate the Term of Employment by written
notice, not less than thirty (30) days prior to the Termination Date (the
“Without Cause Notice Period”), to the Executive. If the Company gives the
Executive notice of termination pursuant to this Section 5.4, the Company may,
upon the date such notice is given, or anytime thereafter, relieve the
Executive, in whole or in part, of Executive’s duties, provided, however, that
the Termination Date for purposes of determining the Executive’s rights under
this Section 5.4. shall be the last day of the Without Cause Notice Period.
     5.4.2. Executive’s Rights. Upon any termination pursuant to this Section
5.4. (that is not a termination under any of Sections 5.1, 5.2, 5.3, 5.5 or
5.6.), the Company shall within fifteen (15) days of the Termination Date, pay
to the Executive (i) an amount equal to the Executive’s annual Base Salary
payable during the fiscal year in which the Termination Date occurs; (ii) an
amount equal to the Incentive Compensation described in the “Bonuses: Incentive
Compensation” section of this Agreement above, based upon the average annual
amount of Incentive Compensation earned by the Executive in respect of the prior
three (3) fiscal years (such average annual bonus, the “Bonus Amount”);
(iii) payment for unused vacation days that have been carried forward from the
fiscal year preceding the fiscal year in which the Termination Date occurs in
accordance with the terms of this Agreement and any unused vacation days which
have accrued during the fiscal year in which the Termination Date occurs
(prorated for that portion of the fiscal year which occurs prior to the
Termination Date); (iv) all accrued Base Salary through the Termination Date and
any Incentive Compensation earned but unpaid as of the Termination Date for any
previously completed fiscal year of the Company; and (v) an amount equal to the
Bonus Amount multiplied by a fraction, the numerator of which shall equal the
number of days the Executive was employed by the Company in the Company fiscal
year in which the Executive’s termination occurs and the denominator of which
shall equal 365. The Executive shall also receive such other benefits, if any,
to which the Executive may be entitled pursuant to the terms and conditions of
the employee compensation, incentive, equity, benefit or fringe benefit plans,
policies or programs of the Company, other than any Company severance policy (or
any other payment that

7



--------------------------------------------------------------------------------



 



would result in duplication of benefits), and the Company shall continue to
provide the Executive with the benefits he was receiving under Section 4.2
hereof (the “Benefits”) for twelve (12) months following the Termination Date,
in the manner and at such times as the Benefits otherwise would have been
payable or provided to the Executive.** Additionally, the portion of any Long
Term Incentive Grants that have not vested as of the Termination Date shall
vest, any restrictions on any Long Term Incentive Grants that have not yet
lapsed shall lapse and any performance criteria relating to any Long Term
Incentive Grants shall be deemed to have been satisfied in full such that all
performance-based Long Term Incentive Grants that would otherwise be phased in
over annual increments for periods continuing after the Termination Date shall
instead be completely phased in as of the Termination Date on the basis of
deemed “plan” level performance achievement, and the Executive shall have ninety
(90) day following the Termination Date to exercise any and all stock options
previously granted to the Executive (unless otherwise provided in the plan or
agreement pursuant to which such stock options were granted, and provided
further that no stock option shall remain exercisable beyond its expiration date
or beyond the date after which the Executive would be subject to additional
taxation under Section 409A of the Code). Upon any termination effected and
compensated pursuant to this Section 5.2, the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the Termination Date, subject, however to the
provisions of Section 4.1).
     5.5. Termination by Executive.
     5.5.1. Right of Executive to Terminate Agreement. The Executive shall at
all times have the right, by written notice not less than thirty (30) days prior
to the Termination Date (the “Voluntary Termination Notice Period”), to
terminate the Term of Employment hereunder. If the Executive gives the Company
notice of termination pursuant to this Section 5.5, the Company may, upon the
date such notice is given, or anytime thereafter, relieve the Executive, in
whole or in part, of Executive’s duties, provided, however, that the Termination
Date for purposes of determining the Executive’s rights under this Section 5.5
shall be the last day of the Voluntary Termination Notice Period.
     5.5.2. Termination by Executive Without Good Reason. Upon termination of
the Term of Employment pursuant to this Section 5.5 by the Executive without
Good Reason (as defined below): (a) the Company shall, within fifteen (15) days
of the Termination Date, pay to the Executive any earned but unpaid Base Salary
through the Termination Date; (b) the portion of any Long Term Incentive Grants
that have not vested or which shall remain subject to any restrictions or
performance criteria as of the Termination Date shall terminate, and (c) any
stock options previously granted to Executive which are vested as of the
Termination Date shall terminate and be of no further force and effect unless
exercised on or prior to the Termination Date (unless otherwise provided in the
plan or agreement pursuant to which such stock options were granted). Upon any
termination effected and compensated pursuant to this Section 5.1, the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the Termination Date, subject to
the provisions of Section 4.1 of this Agreement).

8



--------------------------------------------------------------------------------



 



     5.5.3. Termination by Executive for Good Reason. Upon termination of the
Term of Employment pursuant to this Section 5.5 by the Executive for Good
Reason, the Company shall pay to the Executive the same amounts, and shall
continue or compensate for Benefits in the same amounts, and shall provide the
same conditions for the vesting of any Long Term Incentive Awards by the
Executive, that would have been payable or provided by the Company to the
Executive under Section 5.4 of this Agreement, above, if the Term of Employment
had been terminated by the Company without Cause. Except as provided in
Section 5.7 of this Agreement, below, and all subsections thereof, upon any
termination effected and compensated pursuant to this Subsection 5.5.3, the
Company shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the Termination Date,
subject, however, to the provisions of Section 4.1).
     5.5.4. Definition. For purposes of this Agreement, “Good Reason” shall mean
(i) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s chief financial officer position (including status,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 1.2. of this Agreement, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial or inadvertent action not taken in bad faith and which is remedied
by the Company promptly after receipt of notice thereof given by the Executive;
(ii) any failure by the Company to comply with any of the provisions of
Article III of this Agreement, other than an isolated, insubstantial or
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive; and
(iii) the Company’s requiring the Executive to be primarily based at any office
or location outside of Broward County, Florida, except for travel reasonably
required in the performance of the Executive’s responsibilities.
     5.6. Change of Control Protection Benefits.
     5.6.1. Termination; Notice Period. In the event that a Change in Control of
the Company (as defined in Subsection 2.2.2 of this Agreement above) shall occur
during the Term of Employment, the Company shall have the right to terminate the
Term of Employment by written notice, not less than (30) days prior to the
Termination Date (the “Change of Control Notice Period”), to the Executive. If
the Company gives the Executive notice of termination pursuant to this
Section 5.6, the Company may, upon the date such notice is given, or anytime
thereafter, relieve the Executive, in whole or in part, of Executive’s duties,
provided, however, that the Termination Date for purposes of determining the
Executive’s rights under this Section 5.6. shall be the last day of the Change
of Control Notice Period.
     5.6.2. Executive’s Rights. Upon any termination of the Executive’s
employment within twenty four (24) months following the Change in Control of the
Company due to (a) an involuntary termination by the Company without Cause or
(b) a termination by the Executive for Good Reason, the Company shall within
fifteen (15) days of the Termination Date, pay to the Executive (in lieu of the
amounts that would otherwise be paid under Section 5.4 or 5.5): (i) an amount
equal to two-and-one-half (2.5) times the Executive’s annual Base Salary payable
during the fiscal year in which the Termination

9



--------------------------------------------------------------------------------



 



Date occurs; (ii) an amount equal to two-and-one-half (2.5) times the Bonus
Amount; (iii) payment for unused vacation days that have been carried forward
from the fiscal year preceding the fiscal year in which the Termination Date
occurs in accordance with the terms of this Agreement and any unused vacation
days which have accrued during the fiscal year in which the Termination Date
occurs (prorated for that portion of the fiscal year which occurs prior to the
Termination Date); (iv) all accrued Base Salary through the Termination Date and
any Incentive Compensation earned but unpaid as of the Termination Date for any
previously completed fiscal year of the Company; and (v) an amount equal to the
Bonus Amount multiplied by a fraction, the numerator of which shall equal the
number of days the Executive was employed by the Company in the Company fiscal
year in which the Executive’s termination occurs and the denominator of which
shall equal 365. The Executive shall also receive such other benefits, if any,
to which the Executive may be entitled pursuant to the terms and conditions of
the employee compensation, incentive, equity, benefit or fringe benefit plans,
policies or programs of the Company, other than any Company severance policy (or
any other payment that would result in duplication of benefits), and the Company
shall continue to provide the Executive with the Benefits he was receiving under
Section 4.2 hereof for thirty (30) months following the Termination Date, in the
manner and at such times as the Benefits otherwise would have been payable or
provided to the Executive.** Upon any termination effected and compensated
pursuant to this Section 5.6.2, the Company shall have no further liability
hereunder (other than pursuant to Section 5.7 or for reimbursement for
reasonable business expenses incurred prior to the Termination Date, subject to
the provisions of Section 4.1 of this Agreement).
     5.6.3. Certain Other Change in Control Benefits. Subject to the Executive’s
continued employment with the Company and its Subsidiaries through the date of a
Change in Control during the Term of Employment, the Company shall pay to the
Executive the following amounts 15 business days after the Change in Control:
(i) a lump sum amount in cash equal to the sum of 6 months’ Base Salary plus 50%
of the Incentive Compensation amount that Executive would be entitled to receive
for “plan” level performance with respect to the Company’s fiscal year ending
January 31, 2007, (ii) all amounts accrued under the Company’s 1999 and 2005
Management Deferred Compensation Plans and (iii) all previously deferred annual
bonus payments (including both the employee “holdback” portions and the Company
matching contributions thereon). Additionally, the portion of any Long Term
Incentive Grants that have not vested as of the Change in Control shall vest,
any restrictions on any Long Term Incentive Grants that have not yet lapsed
shall lapse and any performance criteria relating to any Long Term Incentive
Grants shall be deemed to have been satisfied in full such that all
performance-based Long Term Incentive Grants that would otherwise be phased in
over annual increments for periods continuing after the date of the Change in
Control shall instead be completely phased in as of the date of the Change in
Control on the basis of deemed “plan” level performance achievement.
     5.6.4. Failure to Renew Term of Employment Following a Change in Control.
In the event that the Company delivers a notice of non-renewal to the Executive
pursuant to Section 2.1 following a Change in Control (but prior to the date
that is 180 days prior to the third anniversary of the Change in Control) such
that the Executive’s employment

10



--------------------------------------------------------------------------------



 



terminates on the third anniversary of the Change in Control, then the Executive
shall be entitled to receive, and the Company shall be required to provide the
enhanced Change in Control termination protection payments and benefits
described in Section 5.6.2. In the event that the Term of Employment is renewed
for at least one additional year following the third anniversary of the Change
in Control, and the Company subsequently delivers a notice of non-renewal to the
Executive pursuant to Section 2.1 such that the Executive’s employment
terminates on an Expiration Date that occurs after the third anniversary of the
Change in Control, then the Executive shall be entitled to receive, and the
Company shall be required to provide the termination payments and benefits
described in Section 5.4.2.
     5.7. Section 280G Gross-Up. If the payments to which the Executive is
entitled hereunder or otherwise (collectively the “Company Payments”) will cause
the Executive to be subject to the tax (the “Excise Tax”) imposed by §4999 of
the Code, the Company shall pay to or for the benefit of the Executive at the
time specified in Subsection 5.7.2, below, an additional amount (the “Gross-up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on the Company Payments and any U.S. federal, state, and for
local income or payroll tax upon the Gross-up Payment, but before deduction for
any U.S. federal, state, and local income or payroll tax on the Company
Payments, shall be equal to the Company Payments. For purposes of calculating
the Gross-Up Payment, the Executive shall be deemed to pay income taxes at the
highest applicable marginal rate of federal, state or local income taxation for
the calendar year in which the Gross-Up Payment is to be made.
     5.7.1. Calculation of Gross-Up Payments. Subject to any determinations made
by the Internal Revenue Service (the “IRS”), all determinations as to whether a
Gross-Up Payment is required and the amount of Gross-Up Payment and the
assumptions to be used in arriving at the determination shall be made by the
Company’s independent certified public accountants, appointed prior to any
change in ownership (as defined under Code §280G(b)(2)), and/or tax counsel
selected by such accountants (the “Accountants”) in accordance with the
principles of §280G of the Code. Subject to any determinations made by the IRS,
determinations of the Accountants under this Agreement with respect to (i) the
initial amount of any Gross-Up Payment and (ii) any subsequent adjustment of
such payment shall be binding on the Company and the Executive.
     5.7.2. Time for Payment to Executive. The Gross-Up Payment calculated
pursuant to Subsection 5.7.1, above, shall be paid no later than the thirtieth
(30th) day following an event occurring which subjects the Executive to the
Excise Tax; provided, however, that if the amount of such Gross-Up Payment or
portion thereof cannot be reasonably determined on or before such day, the
Company shall pay to the Executive the amount of the Gross-Up Payment no later
than 10 days following the determination of the Gross-Up Payments by the
Accountants. Notwithstanding the foregoing, the Gross-Up Payment shall be paid
to or for the benefit of the Executive no later than 15 business days prior to
the date by which the Executive is required to pay the Excise Tax or any portion
of the Gross-Up Payment to any federal, state or local taxing authority, without
regard to extensions.

11



--------------------------------------------------------------------------------



 



     5.7.3. If Gross-Up Payment Is Excessive. In the event that the Excise Tax
or the Gross-Up Payment is subsequently determined by the Accountants to be less
than the amount taken into account hereunder at the time the Gross-up Payment is
made, the Executive shall repay to the Company, at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the prior
Gross-up Payment attributable to such reduction (plus the portion of the
Gross-up Payment attributable to the Excise Tax and U.S. federal, state and
local income tax imposed on the portion of the Gross-up Payment being repaid by
the Executive if such repayment results in a reduction in Excise Tax or a U.S.
federal, state and local income tax deduction), plus interest on the amount of
such repayment at the rate provided in § 1274(b)(2)(B) of the Code.
Notwithstanding the foregoing, in the event any portion of the Gross-up Payment
to be refunded to the Company has been paid to any U.S. federal, state and local
tax authority, repayment thereof (and related amounts) shall not be required
until actual refund or credit of such portion has been made to the Executive,
and interest payable to the Company shall not exceed the interest received or
credited to the Executive by such tax authority for the period it held such
portion. The Executive and the Company shall cooperate in good faith in
determining the course of action to be pursued (and the method of allocating the
expense thereof) if the Executive’s claim for refund or credit is denied.
However, if agreement cannot be reached, the Company shall decide the
appropriate course of action to pursue provided that the action does not
adversely impact any issues the Executive may have with respect to his tax
return, other than the Excise Tax.
     5.7.4. If Gross-Up Payment is Insufficient. In the event that the Excise
Tax is later determined by the Accountants or the IRS to exceed the amount taken
into account hereunder at the time the Gross-up Payment is made (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-up Payment), the Company shall make an additional Gross-up
Payment to or for the benefit of the Executive in respect of such excess (plus
any interest or penalties payable with respect to such excess) at the time that
the amount of such excess is finally determined.
     5.7.5. Controversy With IRS. In the event of any controversy with the IRS
(or other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect the
Executive. In the event issues are interrelated, the Executive and the Company
shall in good faith cooperate so as not to jeopardize resolution of either
issue. In the event of any conference with any taxing authority as to the Excise
Tax or associated income or payroll taxes, the Executive shall permit the
representative of the Company to accompany the Executive, and the Executive and
the Executive’s representative shall cooperate with the Company and its
representative.
     5.7.6. Accounting Fees. The Company shall be responsible for all fees and
expenses of the Accountant.
     5.7.7. Sharing of Communication. The Company and the Executive shall
promptly deliver to each other copies of any written communications, and
summaries of any verbal communications, with any taxing authority regarding the
Excise Tax or associated income or payroll taxes.

12



--------------------------------------------------------------------------------



 



     5.8. Release. Notwithstanding anything to the contrary contained herein,
the Executive shall, as a condition to his right to receive any payments or
other benefits discussed in Article V of this Agreement, execute and deliver to
the Company a release of any and all claims that may be brought against the
Company at any time and for any reason in the form attached hereto as Exhibit A
(with such changes to such form as may in the opinion of counsel to the Company
be required to cause such release to comply with then applicable law).
     5.9. No Mitigation. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and
compensation earned from such employment or otherwise shall not reduce the
amounts otherwise payable under this Agreement.
     5.10. Resignation. Upon the Termination Date or the Expiration Date,
whichever is applicable, the Executive shall be deemed to have resigned as an
officer, and if he was then serving as a director of the Company, as a director,
and if required by the Board, the Executive hereby agrees to immediately execute
a resignation letter to the Board.
     5.11. Survival. The provisions of this Article V shall survive the
termination of this Agreement, as applicable. Any payments required to be made
to the Executive as a result of termination of his employment pursuant to this
Article V shall be made to the estate of the Executive in the event the
Executive dies prior to the date such payment is actually made by the Company.
ARTICLE VI.
RESTRICTIVE COVENANTS
     6.1. Non-competition. At all times while the Executive is employed by the
Company and (a) upon a termination pursuant to Section 5.6 above, for two
(2) years following the Termination Date or the Expiration Date, whichever is
applicable, and (b) upon a termination other than pursuant to Section 5.6 above,
for one (1) year following the Termination Date or the Expiration Date,
whichever is applicable, the Executive shall not, directly or indirectly, engage
in or have any interest in any sole proprietorship, corporation, company,
partnership, association, venture or business or any other person or entity
(whether as an employee, officer, director, partner, agent, security holder,
creditor, consultant or otherwise) that directly or indirectly (or through any
affiliated entity) engages in any Competing Business, or benefits or could
benefit in any manner from the use of the Network. For purposes of this
Agreement, the term “Competing Business” shall mean any retail business that
derives 50% or more of its business from sales of costume jewelry, accessories
and/or cosmetics targeted to girls and women. The restrictions in the foregoing
sentence shall not apply to the Executive’s ownership of Common Stock of the
Company or the acquisition by the Executive, solely as an investment, of
securities of any issuer that is registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended, and that are listed or admitted for
trading on any United States national securities exchange or that are quoted on
the National Association of Securities Dealers Automated Quotations System, or
any similar system or automated dissemination of quotations of securities prices
in common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control of, more than five percent of any class of capital stock of such
corporation.

13



--------------------------------------------------------------------------------



 



     6.2. Confidential Information. The Executive shall not at any time divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the business of the Company (which shall include, but not be limited to,
information concerning the Company’s financial condition, prospects, technology,
customers, suppliers, sources of leads and methods of doing business) shall be
deemed a valuable, special and unique asset of the Company that is received by
the Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, “Confidential Information” means information disclosed to the
Executive or known by the Executive as a consequence of or through the unique
position of his employment with the Company (including information conceived,
originated, discovered or developed by the Executive) prior to or after the date
hereof, and not generally or publicly known, about the Company or its business.
Notwithstanding the foregoing, nothing herein shall be deemed to restrict the
Executive from disclosing Confidential Information to the extent required by
law.
     6.3. Non-solicitation of Employees and Customers. At all times while the
Executive is employed by the Company and for two (2) years following the
Termination Date or the Expiration Date, whichever is applicable, the Executive
shall not, directly or indirectly, for himself or for any other person, firm,
corporation, partnership, association or other entity (a) employ or attempt to
employ or enter into any contractual arrangement with any employee or former
employee of the Company, unless such former employee has not been employed by
the Company for a period in excess of six months, and/or (b) call on or solicit
any of the actual or targeted prospective customers or clients of the Company on
behalf of any person or entity in connection with any Competing Business, nor
shall the Executive make known the names and addresses of such clients or any
information relating in any manner to the Company’s trade or business
relationships with such customers, other than in connection with the performance
of Executive’s duties under this Agreement.
     6.4. Ownership of Developments. All copyrights, patents, trade secrets, or
other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes, or works of authorship developed or created
by Executive during the course of performing work for the Company or its
clients, whether prior to or during the term of this Agreement (collectively,
the “Work Product”), shall belong exclusively to the Company and shall, to the
extent possible, be considered a work made by the Executive for hire for the
Company within the meaning of Title 17 of the United States Code. To the extent
the Work Product may not be considered work made by the Executive for hire for
the Company, the Executive agrees to assign, and automatically assign at the
time of creation of the Work Product, without any requirement of further
consideration, any right, title, or interest the Executive may have in such Work
Product. Upon the request of the Company, the Executive shall take such further
actions, including execution and delivery of instruments of conveyance, as may
be appropriate to give full and proper effect to such assignment.
     6.5 Books and Records. All books, records, and accounts relating in any
manner to the customers or clients of the Company, whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall be the
exclusive property of the Company and

14



--------------------------------------------------------------------------------



 



shall be returned immediately to the Company on termination of the Executive’s
employment hereunder or on the Company’s request at any time.
     6.6. Non Disparagement. The Executive agrees that at all times during and
after the Term of Employment, the Executive will not engage in any conduct that
is injurious to the reputation or interests of the Company or its affiliates,
including, without limitation, making disparaging comments (or inducing or
encouraging others to make disparaging comments) about the Company or any of its
affiliates, or any of their respective directors, officers, employees or agents,
or their respective businesses, operations, financial condition, prospects,
products or services.
     6.7. Definition of Company. Solely for purposes of this Article VI, the
term “Company” also shall include any existing or future subsidiaries of the
Company that are operating during the time periods described herein and any
other entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.
     6.8. Acknowledgment by Executive. The Executive acknowledges and confirms
that (a) the restrictive covenants contained in this Article VI are reasonably
necessary to protect the legitimate business interests of the Company, and
(b) the restrictions contained in this Article VI (including without limitation
the length of the term of the provisions of this Article VI) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Article VI will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms of this
Article VI. The Executive further acknowledges that the restrictions contained
in this Article VI are intended to be, and shall be, for the benefit of and
shall be enforceable by, the Company’s successors and assigns.
     6.9. Reformation by Court. In the event that a court of competent
jurisdiction shall determine that any provision of this Article VI is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Article VI within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.
     6.10. Extension of Time. If the Executive shall be in violation of any
provision of this Article VI, then each time limitation set forth in this
Article VI shall be extended for a period of time equal to the period of time
during which such violation or violations occur. If the Company seeks injunctive
relief from such violation in any court, then the covenants set forth in this
Article VI shall be extended for a period of time equal to the pendency of such
proceeding including all appeals by the Executive.

15



--------------------------------------------------------------------------------



 



     6.11. Injunction. It is recognized and hereby acknowledged by the parties
hereto that a breach by the Executive of any of the covenants contained in
Article VI of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to ascertain.
As a result, the Executive recognizes and hereby acknowledges that the Company
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Article VI of this Agreement by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.
     6.12. Survival. The provisions of this Article VI shall survive the
expiration or other termination of this Agreement, as applicable.
ARTICLE VII.
ARBITRATION
     7.1. Exclusive Remedy. The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of the Executive’s employment with the Company or out of this
Agreement, or the Executive’s termination of employment or termination of this
Agreement, may not be in the best interests of either the Executive or the
Company, and may result in unnecessary costs, delays, complexities, and
uncertainty. The parties agree that any dispute between the parties arising out
of or relating to the Executive’s employment, or to the negotiation, execution,
performance or termination of this Agreement or the Executive’s employment,
including, but not limited to, any claim arising out of this Agreement, claims
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, Section 1981 of the Civil Rights Act of 1966, as
amended, the Family Medical Leave Act, the Employee Retirement Income Security
Act, and any similar federal, state or local law, statute, regulation, or any
common law doctrine, whether that dispute arises during or after employment
shall be resolved by arbitration in the Broward County, Florida area, in
accordance with the National Employment Arbitration Rules of the American
Arbitration Association, as modified by the provisions of this Article VII.
Except as set forth below with respect to Article VI of this Agreement, the
parties each further agree that the arbitration provisions of this Agreement
shall provide each party with its exclusive remedy, and each party expressly
waives any right it might have to seek redress in any other forum, except as
otherwise expressly provided in this Agreement. Notwithstanding anything in this
Agreement to the contrary, the provisions of this Article VII shall not apply to
any injunctions that may be sought with respect to disputes arising out of or
relating to Article VI of this Agreement. The parties acknowledge and agree that
their obligations under this arbitration agreement survive the expiration or
termination of this Agreement and continue after the termination of the
employment relationship between the Executive and the Company. By election of
arbitration as the means for final settlement of all claims, the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.

16



--------------------------------------------------------------------------------



 



     7.2. Arbitration Procedure and Arbitrator’s Authority. In the arbitration
proceeding, each party shall be entitled to engage in any type of discovery
permitted by the Federal Rules of Civil Procedure, to retain its own counsel, to
present evidence and cross-examine witnesses, to purchase a stenographic record
of the proceedings, and to submit post-hearing briefs. In reaching his/her
decision, the arbitrator shall have no authority to add to, detract from, or
otherwise modify any provision of this Agreement. The arbitrator shall submit
with the award a written opinion which shall include findings of fact and
conclusions of law. Judgment upon the award rendered by the arbitrator may be
entered in any court having competent jurisdiction.
     7.3. Effect of Arbitrator’s Decision: Arbitrator’s Fees. The decision of
the arbitrator shall be final and binding between the parties as to all claims
which were or could have been raised in connection with the dispute, to the full
extent permitted by law. In all cases in which applicable federal law precludes
a waiver of judicial remedies, the parties agree that the decision of the
arbitrator shall be a condition precedent to the institution or maintenance of
any legal, equitable, administrative, or other formal proceeding by the
Executive in connection with the dispute, and that the decision and opinion of
the arbitrator may be presented in any other forum on the merits of the dispute.
If the arbitrator finds that the Executive was terminated in violation of law or
this Agreement, the parties agree that the arbitrator acting hereunder shall be
empowered to provide the Executive with any remedy available should the matter
have been tried in a court, including equitable and/or legal remedies,
compensatory damages and back pay. The arbitrator’s fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
shall be borne by the non-prevailing party.
ARTICLE VIII.
ASSIGNMENT
     The Company shall have the right to assign this Agreement and its rights
and obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Company may hereafter merge or consolidate or to
which the Company may transfer all or substantially all of its assets, if in any
such case said corporation or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.
ARTICLE IX.
GOVERNING LAW; VENUE
     This Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Florida. The exclusive venue
for any action to enforce this Agreement, other than those actions or claims
that are subject to the Arbitration provisions set forth in Article VII hereof,
shall be the state or federal courts located within Broward County, Florida.

17



--------------------------------------------------------------------------------



 



ARTICLE X.
ENTIRE AGREEMENT
     This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and, upon its effectiveness, shall
supersede all prior agreements, understandings and arrangements, both oral and
written, between the Executive and the Company (or any of its affiliates) with
respect to such subject matter. This Agreement may not be modified in any way
unless by a written instrument signed by both the Company and the Executive.
ARTICLE XI.
NOTICES
     All notices required or permitted to be given hereunder shall be in writing
and shall be personally delivered by courier, sent by registered or certified
mail, return receipt requested or sent by confirmed facsimile transmission
addressed as set forth herein. Notices personally delivered, sent by facsimile
or sent by overnight courier shall be deemed given on the date of delivery and
notices mailed in accordance with the foregoing shall be deemed given upon the
earlier of receipt by the addressee, as evidenced by the return receipt thereof,
or three (3) days after deposit in the U.S. mail. Notice shall be sent (i) if to
the Company, addressed to 3 SW 129th Avenue, Pembroke Pines, Florida 33027,
Attention: General Counsel, and (ii) if to the Executive, to his address as
reflected on the payroll records of the Company, or to such other in accordance
with this provision.
ARTICLE XII.
BENEFITS; BINDING EFFECT
     This Agreement shall be for the benefit of and binding upon the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and, where permitted and applicable, assigns,
including, without limitation, any successor to the Company, whether by merger,
consolidation, sale of stock, sale of assets or otherwise.
ARTICLE XIII.
SEVERABILITY
     The invalidity of any one or more of the words, phrases, sentences,
clauses, provisions, sections or articles contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses, provisions, sections or articles contained in this Agreement shall be
declared invalid, this Agreement shall be construed as if such invalid word or
words, phrase or phrases, sentence or sentences, clause or clauses, provisions
or provisions, section or sections or article or articles had not been inserted.
If such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.

18



--------------------------------------------------------------------------------



 



ARTICLE XIV.
WAIVERS
     The waiver by either party hereto of a breach or violation of any term or
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.
ARTICLE XV.
SECTION HEADINGS
     The article, section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
ARTICLE XVI.
NO THIRD PARTY BENEFICIARY
     Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person other than the Company, the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.
ARTICLE XVII.
COUNTERPARTS
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument and agreement.
ARTICLE XVIII.
TAX WITHHOLDING
     Notwithstanding any other provision of this Agreement, the Company may, to
the extent required by law, withhold applicable federal, state and local income
and other taxes from any payments due to the Executive hereunder.
ARTICLE XIX.
SECTION 409A
     In the event that it is reasonably determined by the Company that, as a
result of Section 409A (“Section 409A”) of the Code (and any related regulations
or other pronouncements thereunder), any of the payments that the Executive is
entitled to under the terms of this Agreement or any nonqualified deferred
compensation plan (as defined under Section 409A) may not be made at the time
contemplated by the terms hereof or thereof, as the case may be, without causing
the Executive to be subject to an income tax under Section 409A, the Company
will make such payment on the first day that would not result in the Executive
incurring any tax liability under Section 409A, together with an additional
interest payment on any such delayed payments at the rate provided in Section
1274(b)(2)(B) of the Code. In addition, other provisions of this Agreement or
any other plan notwithstanding, the Company shall have no right to accelerate
any such payment or to make any such payment as the result of an event if such
payment would, as a result, be subject to the tax imposed by Section 409A;
provided, however,

19



--------------------------------------------------------------------------------



 



that if any payments or benefits that the Company would otherwise be required to
provide under this Agreement or any Company plan cannot be provided in the
manner contemplated herein or under the applicable plan without subjecting the
Executive to income tax under Section 409A, the Company shall provide such
intended payments or benefits to the Executive in an alternative manner that
conveys an equivalent economic benefit to the Executive (without materially
increasing the aggregate cost to the Company).
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            COMPANY:

CLAIRE’S STORES, INC.
      By:   /s/ E. BONNIE SCHAEFER      Name: E. BONNIE SCHAEFER    
Title:   CO-CHAIRMAN/ CEO       EXECUTIVE:
      /s/ IRA KAPLAN      IRA KAPLAN             

20



--------------------------------------------------------------------------------



 



Exhibit A
WAIVER AND RELEASE OF CLAIMS
     1. Release by the Executive. In consideration of, and subject to, the
payments to be made to Ira Kaplan (the “Executive”) by Claire’s Stores, Inc., or
any of its subsidiaries, or its or their successor(s) or assigns (the
“Company”), pursuant to the attached Employment Agreement (the “Employment
Agreement”) dated January 18, 2007, the Executive hereby releases and forever
discharges the Company, and its respective past and present officers, directors,
shareholders, employees and agents from any and all claims and causes of action,
known or unknown, which may heretofore have existed or which may now exist, up
to and including the date on which the Executive signs this Waiver and Release
of Claims, arising out of or relating to the Executive’s employment with the
Company or the termination thereof, including, but not limited to, wrongful
discharge, breach of contract, tort, fraud, the Civil Rights Act, Age
Discrimination in Employment Act, Employee Retirement Income Security Act,
Americans with Disabilities Act, or any other federal, state or local
legislation or common law relating to employment or discrimination in
employment.
     Notwithstanding the foregoing or any other provision hereof, nothing in
this Waiver and Release of Claims shall adversely affect (i) the Executive’s
rights under the Employment Agreement; (ii) the Executive’s rights to benefits
other than severance benefits under plans, programs and arrangements of the
Company which are accrued but unpaid as of the date of the Executive’s
termination; or (iii) the Executive’s rights to indemnification under any
indemnification agreement, applicable law, and certificates of incorporation and
bylaws of the Company, and the Executive’s rights under any directors’ and
officers’ liability insurance policy covering the Executive.
     The Executive acknowledges that he has signed this Waiver and Release of
Claims voluntarily, knowingly, of his own free will and without reservation or
duress, and that no promises or representations have been made to the Executive
by any person to induce the Executive to do so other than the promise of payment
set forth in the first paragraph above and the Company’s acknowledgement of the
Executive’s rights reserved under the second paragraph above.
     The Executive acknowledges that he has been given not less than [twenty-one
(21)] [forty-five (45)] days to review and consider this Waiver and Release of
Claims, and that he has had the opportunity to consult with an attorney or other
advisors of his choice and has been advised by the Company to do so if he
chooses. The Executive may revoke this Waiver and Release of Claims seven days
or less after its execution by providing written notice to the Company. Finally,
the Executive acknowledges that he has read this Waiver and Release of Claims
and understands all of its terms.
     2. Release by the Company. In consideration of the Executive’s release and
the other promises contained herein and other good and valuable consideration,
the Company completely releases and forever discharges the Executive and his
heirs, personal representatives, successors and assigns from any and all claims
and causes of action, known or unknown, which may heretofore have existed or
which may now exist, up to and including the date on which the Executive signs
this Waiver and Release of Claims, arising out of or relating to the Executive’s

21



--------------------------------------------------------------------------------



 



employment with the Company or the termination thereof; provided, however, that
the Company shall not release the Executive for any claims arising out of any
acts or omissions by the Executive which constitute the violation of any
applicable criminal law or any claims arising out of the Executive’s breach of
this Waiver and Release of Claims.
          IN WITNESS WHEREOF, the undersigned have executed this Waiver and
Release of Claims as of the date indicated below.

            COMPANY:

CLAIRE’S STORES, INC.
      By:         Name:         Title:           EXECUTIVE:
            IRA KAPLAN                  Date Signed           

22